 


 HCON 47 ENR: Supporting the goals and ideals of a National Medal of Honor Day to celebrate and honor the recipients of the Medal of Honor.
U.S. House of Representatives
2007-03-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
One Hundred Tenth Congress of the United States of America 
At the First SessionBegun and held at the City of Washington on Thursday, the fourth day of January, two thousand and seven 
H. CON. RES. 47 
 
 
March 1, 2007 
Agreed to 
 
CONCURRENT RESOLUTION 
Supporting the goals and ideals of a National Medal of Honor Day to celebrate and honor the recipients of the Medal of Honor. 
 
 
Whereas the Medal of Honor is the highest award that can be bestowed to a member of the Armed Forces for valor in action against an enemy force; Whereas the Medal of Honor is awarded by the President, in the name of the Congress, to members of the Armed Forces who have distinguished themselves conspicuously by gallantry and intrepidity at the risk of their lives above and beyond the call of duty; 
Whereas the United States will forever be in debt to the recipients of the Medal of Honor for their bravery and sacrifice in times of war or other armed conflict; Whereas the Medal of Honor was first awarded on March 25, 1863, during the Civil War; 
Whereas, of the millions of men and women who have served in the Armed Forces in war, military operations, or other armed conflicts, only 3,443 members have thus far been awarded the Medal of Honor; Whereas 111 Medal of Honor recipients are still living as of January 1, 2007; 
Whereas it is appropriate to commemorate and honor the recipients of the Medal of Honor and to recognize their bravery and sacrifice for the United States; Whereas the designation of a National Medal of Honor Day would raise the awareness of the American people regarding the significance and meaning of the Medal of Honor and help focus the efforts of national, State, and local organizations striving to foster public appreciation and recognition of Medal of Honor recipients; and 
Whereas March 25 would be an appropriate date to observe National Medal of Honor Day: Now, therefore, be it  That Congress—  
(1)recognizes the heroism and sacrifice of Medal of Honor recipients for the United States;  (2)recognizes the educational opportunity that a National Medal of Honor Day would present to the American public; and  
(3)supports the goals and ideals of a National Medal of Honor Day to celebrate and honor the contributions of Medal of Honor recipients.  Clerk of the House of Representatives.Secretary of the Senate. 